Citation Nr: 0624880	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
November 13, 1998, for a 60 percent evaluation for herniated 
nucleus pulpous, L4-L5, fibromyositis, and lumbosacral 
paravertebral muscles (low back disability), for purposes of 
accrued benefits.

2.  Entitlement to an earlier effective date prior to 
November 13, 1998, for a total rating based on individual 
unemployability (TDIU), for purposes of accrued benefits.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.S. § 1318.

4.  Entitlement to service connection for the cause of 
veteran's death.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from January 1952 
to January 1954.  He died in December 2003, and the appellant 
is his widow.  This case has been advanced on the docket due 
to advancing age of the appellant.

FINDINGS OF FACT

1.  The appellant is the veteran's surviving spouse.   

2.  The veteran filed a claim for an increased rating for his 
back disability on November 13, 1998; there is no medical 
evidence in the year prior to that date showing that the low 
back disability had increased in severity.

3.  Prior to November 13, 1998, it was not factually 
ascertainable that the veteran was unemployable due to a 
service-connected disability.

4.  The veteran was not assigned a total disability rating 
for 10 years prior to his death, and he had not been a 
prisoner of war.  

5.  The immediate cause of the veteran's death in December 
2003 was identified on the death certificate as bacteremia, 
sepsis.

6.  The competent medical evidence does not show any 
etiologic connection between the maladies associated with the 
veteran's demise listed on the death certificate and his 
period of active duty service.   


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 
13, 1998 for a 60 percent evaluation for a low back 
disability, for purposes of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. §§ 
3.152, 3.157, 3.400, 3.1000 (2005). 
 
2. The criteria for an effective date earlier than November 
13, 1998 for a TDIU, for purposes of accrued benefits have 
not been met.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 
C.F.R. §§ 3.152, 3.157, 3.400, 3.1000, 4.16 (2005). 
  
3.  The appellant has not met the requirements for 
eligibility to DIC compensation pursuant to § 1318.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005). 

4.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits Claims

Upon the death of a beneficiary, benefits that are due and 
unpaid to the beneficiary may be paid to certain claimants.  
38 U.S.C.S. § 5121; 38 C.F.R. § 3.1000 (2005).  This type of 
claim, known as a claim for accrued benefits, is derivative 
of a claim made by a beneficiary during his or her lifetime.  
Zevalkink v.  Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996).  
The only requirement imposed under 38 U.S.C.A. § 5121(c) 
regarding an application for accrued benefits is that the 
application must be filed within one year after the date of 
death.  In this case, the appellant submitted her application 
in December 2003, the same month the beneficiary (veteran) 
passed away.  Therefore, the appellant submitted her claim in 
a timely manner.  

By a July 2001 rating decision, the RO increased the 
veteran's rating for a low back disability to 60 percent, 
effective from November 13, 1998.  In the same rating 
decision, he was also granted a TDIU, with the same effective 
date.  The veteran properly appealed the effective dates 
assigned for these benefits.  The appeal was eventually 
denied by a May 2002 Board decision.  The veteran appealed 
this decision to the Court of Appeals for Veterans' Claims 
(Court), and by an April 2003 Order, the Court vacated the 
Board's decision and remanded the matter back to the Board.  
Thus, the claims were pending when the veteran died.  

A. Low back disability

Regarding the merits of the earlier effective date for an 
increased rating claim, generally, an increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

By a September 1968 rating decision, the veteran was 
originally awarded service connection compensation for his 
low back at a 10 percent rating.  The rating was increased to 
20 percent by a July 1971 rating, and subsequently continued 
in a December 1995 rating decision, which was not appealed.  
On November 13, 1998, the veteran next filed for an increased 
evaluation of his low back disability.  

Prior to its July 2001 decision to award an increase, the RO 
obtained VA treatment records from July 1997 through January 
2000.  Before November 1998, the records showed treatment for 
diabetes mellitus, a right plant callus, and a skin rash.  A 
VA orthopedic examination was completed in October 1998, in 
which the provider found decreased pinprick in the right 
lower extremity, and dorsolumbar spasm.  Range of motion 
testing, however, revealed flexion to 55 degrees without 
pain, extension to 30 degrees, and lateral bending and 
rotation to 20 degrees.  The diagnosis was lumbar spondylois.  
Later records (1999) reflect that the veteran was noted as 
having numerous problems with his back.  The veteran appeared 
for an RO hearing in January 2000.  Another VA orthopedic 
examination was completed in June 2000, in which the provider 
noted severe lumbar spasm, atrophy of the left calf, 
diminished knee jerks, bilaterally, and diagnosed the veteran 
with fibromyositis, lumbar paravertebral muscles.  

As stated, ultimately, in July 2001, based on the VA and 
private orthopedic evaluations, the RO increased the rating 
for the veteran's service connected low back disability to 60 
percent, effective from November 13, 1998, the date of the 
claim.  VA treatment records do not show any treatment of the 
veteran's low back in the year before November 13, 1998.

The effective date of an award for increased compensation 
should be the earliest date on which it is factually 
ascertainable that an increase in disability occurred if a 
claim for increase is received within one year from that 
date.  Here, after the final rating decision continuing a 20 
percent rating for the back disability in December 1995, 
there is no medical evidence showing an increase in back 
disability in the year prior to November 13, 1998.  Indeed, 
it was reported at the October 1998 VA examination that the 
veteran had not been treated during the previous year for his 
low back.  It was not factually ascertainable before November 
13, 1998 (date of claim) that an increase in back disability 
had occurred.  Consequently, the effective date for the grant 
of an increased rating for the low back disability could not 
be earlier than the November 13, 1998 date of claim.  As the 
preponderance of the evidence is against this claim, it is 
denied.

B.  TDIU

The veteran filed a claim for TDIU on September 18, 1993.  A 
December 1995 RO rating decision denied the claim.  The 
veteran timely filed a notice of disagreement with, and 
perfected an appeal of, that decision.  By the July 2001 RO 
rating decision, TDIU was eventually granted from November 
13, 1998, the date on which the veteran filed a claim for an 
increased rating for his service connected low back disorder.

An increase in disability compensation (here TDIU) may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet.  App. 125, 126-27 (1997).  A claim 
for a TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet.  App. 413, 420 (1999).  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet.  App. 116, 118 
(1994).

Consideration of the claim for an earlier effective date for 
TDIU begins with a determination as to when it was first 
shown that the veteran was unemployable due to a service-
connected disability (essentially his low back disability, 
since the only other service connected disability was pes 
planus, rated non-compensably disabling since 1959).  See 38 
C.F.R. § 4.16(b).  TDIU may be assigned where the scheduler 
rating is less than total when the disabled person is, in the 
judgment of the Board, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If  there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Prior to November 13, 1998, the veteran did not meet the 
schedular requirements above as he was only rated at 20 
percent for his low back.  Consequently, any award of TDIU 
would have had to have been on an extraschedular basis (based 
upon exceptional factors or circumstances).  However, nothing 
in the record prior to November 13, 1998 establishes 
exceptional factors or circumstances, such as frequent or 
prolonged hospitalizations.  On the contrary, when the 
veteran was examined in October 1998, it was noted that he 
had not been treated for the low back in the past year.  
Although it was noted in that report that prolonged sitting 
or standing precipitated pain and the veteran related that he 
occasionally wore a lumbar corset, functional limitations due 
to the low back disability sufficient to prevent any regular 
gainful employment were not reported.  

In sum, there is no competent (medical) evidence that prior 
to November 13, 1998 the veteran was unemployable due to a 
service-connected disability, alone.  The medical evidence 
that was the basis for the award of the TDIU, and that first 
showed that the low back disorder was indeed of sufficient 
severity to prevent employment in and of itself (VA treatment 
records since 1999, reports of private and VA examinations in 
1999 and 2000) was compiled after November 13, 1998.  As 
such, the preponderance of the evidence is against this 
claim, and it must be denied as well.



II. Claim for Dependency and Indemnity Compensation (DIC) 
pursuant to § 1318

At the time of his death in December 2003, the veteran was 
service connected for a low back disability (rated as 60 
percent disabling, effective from November 13, 1998) and 
bilateral pes planus (rated at a noncompensable evaluation, 
effective from November 12, 1959).  He was granted TDIU 
compensation, effective November 13, 1998.  On his death 
certificate, the cause of death was noted as bacteremia, 
sepsis.     

The appellant filed her claim for DIC pursuant to 38 U.S.C.S. 
§ 1318 on December 29, 2003.  Applicable law at the time the 
appellant filed her claim provides that although a veteran 
dies of non-service-connected causes, VA will pay death 
benefits to the surviving spouse or children in the same 
manner as if the veteran's death were service-connected, if 
the death was not due to the veteran's own willful 
misconduct, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; was rated by VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.   38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.   

In this case, there is no evidence that the veteran's death 
was the result of his own 
willful misconduct.  However, although the veteran was 
granted TDIU compensation, the evidence does not establish 
that he was receiving the compensation for 10 contemporaneous 
years prior to his death.  He separated from service in 1954, 
and was not a prisoner of war.  As such, the preponderance of 
the evidence is against the appellant, and the criteria for 
DIC compensation pursuant to 38 U.S.C.S. § 1318 are not met 
and the claim is denied.


III. Claim for cause of death

As previously stated, the veteran died in December 2003, and 
subsequently, the veteran's surviving spouse seeks service 
connection for the cause of veteran's death.

Listed on the death certificate as the immediate cause of 
death was bacteremia, sepsis, and no autopsy was conducted.  
At the time of death, he was service connected for a low back 
disability and bilateral pes planus.  

Service connection may be established for a current 
disability based on different 
legal theories of entitlement.  In general, establishing 
"direct" service connection
for a disability requires the existence of a current 
disability and a relationship or
connection between that disability and a disease contracted, 
or an injury sustained 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2005).  The 
immediate cause of the veteran's death in December 2003 was 
bacteremia, sepsis.  In-service, although an episode of 
elevated temperature was noted in September 1952, the 
competent medical evidence of record does not indicate that 
the veteran's cause of death (bacteremia, sepsis), was 
present during service, was acquired in service, or was 
otherwise attributable to his service.  As such, this does 
not provide a basis to award service connection for the cause 
of the veteran's death. 

The second question that must be resolved, with regard to the 
issue of entitlement 
to service connection for the cause of the veteran's death, 
is whether a service-connected disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312 (2005).  The evidence must show that a disability 
incurred in or aggravated by service, either caused or 
contributed substantially or materially to death, that is, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2005).

According to VA treatment notes, just prior to his death, a 
cancerous brain tumor was discovered in November 2003, and 
the veteran underwent surgery in order to remove it in early 
December 2003.  However, over the course of his recovery, he 
developed complications, including bacteremia, and ultimately 
passed away on December 19, 2003.  Prior to his death, the 
veteran was service-connected for a low back disability and 
bilateral pes planus.  He was also granted TDIU compensation.  
According to the death certificate and relevant medical 
evidence of record, none of these service-connected 
disabilities were shown to have played any role in his death.  
As such, the veteran did not have a service-connected 
disability that was related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  The 
preponderance of the evidence is against the appellant's 
claim, and it is denied.  

IV. Duty to notify and assist

In February 2004 and March 2004 letters, and the September 
2004 statement of the case, VA essentially notified the 
appellant of all elements required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A.  Relevant VA 
treatment records are associated with the file; there are no 
indications that relevant records exist that have not been 
obtained.  A medical opinion was not necessary as there was 
no evidence of maladies associated with the veteran's death 
and service.  See 38 C.F.R. § 20.901 (2005), 38 U.S.C.A. § 
5103A(d).  Thus, VA has satisfied its duties to notify and 
assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

Entitlement to an earlier effective date prior to November 
13, 1998, for a 60 percent evaluation for herniated nucleus 
pulpous, L4-L5, fibromyositis, and lumbosacral paravertebral 
muscles (low back disability), for purposes of accrued 
benefits is denied.

Entitlement to an earlier effective date prior to November 
13, 1998, for a total rating based on individual 
unemployability (TDIU), for purposes of accrued benefits is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied. 

Service connection for the cause of the veteran's death is 
denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


